DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species b (base ring is the two rings and the auxiliary belt is the centrally interrupted auxiliary belt), claims 1-3 and 5, in the reply filed on April 6, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Applicant has broadly defined the term “wire” to mean any filamentary material conventionally used as tire reinforcement, including monofilament as well as multifilament twisted cord (specification paragraph 0015), and therefore this definition controls the broadest reasonable interpretation of the claim term “wire” (MPEP 2111, 2111.01).
Applicant has defined the term “coating resin” to exclude rubber (specification paragraph 0016), and therefore this definition controls the broadest reasonable interpretation of the claim term “coating resin” (MPEP 2111, 2111.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Product claims are not limited to the manipulations of recited method steps, only to the structure implied by the steps (MPEP 2113), so it is not clear what further structure is required by the new claim 1 recitation “integrated by welding” other than the exclusion of a separate adhesive between the windings to bond the adjacent windings together (specification paragraph 0017); if applicant intended to require further structure, correction is required.
 	To provide proper antecedent basis and to clarify that both ends of the resin-coated belt have the base ring and auxiliary belt layer (otherwise objects of the invention are not achieved, specification paragraphs 0005-0008 and 0011), applicant should amend the claims such that in claim 1 lines 2-3 “a tire widthwise outer end” is changed to -- each tire widthwise outer end -- ; in claim 1 lines 4-5 “the tire widthwise outer end” is changed to -- each tire widthwise outer end -- ; in claim 1 line 7 “the tire widthwise outer end” is changed to -- the respective tire widthwise outer end -- ; in claim 1 line 9 “the tire widthwise outer end” is changed to -- the respective tire widthwise outer end -- ; in claim 1 line 11 “a resin-coated wire” is changed to -- the resin-coated wire -- ; in claim 1 lines 14-15 the text is changed to -- wherein the axially adjacent side surfaces of the resin-coated wire windings are integrated by welding. -- (specification paragraph 0017); and in claim 2 the claim is rewritten as -- 
 	2. (Currently Amended) The pneumatic tire according to claim 1, wherein the base ring is two rings each including a tire widthwise inner end a respective tire widthwise half portion with a tire equatorial plane as a boundary.
-- (specification paragraph 0025).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published PCT Application WO 2018/207617 A1 (equivalent to US Patent Application Publication 2020/0062038 A1) having an international filing date of April 24, 2018 and foreign priority dates of May 10, 2017 and May 24, 2017 (subject matter in the PCT is the combination of the subject matter in the two foreign priority documents, both more than one year prior to the instant application’s international filing date of June 7, 2018).
 	See US ‘038 embodiments of Figures 4 and 6 with the variant single cord 30 in the resin-covered cord 34 (paragraph 0103), paragraphs 0001-0132: spirally wound resin-covered cord 34 with windings boded by welding (paragraphs 0031-0068), each auxiliary belt 38 is made of cords covered with resin (paragraph 0071), and there is no definition of the recited “base ring” that excludes it from reading on the carcass ply 14 in the embodiment of Figure 4 or the resin layer 33 in the embodiment of Figure 6. As to claims 2 and 5, see the variant continuous penetrating portion 132 in Figure 11A separating the carcass and inner liner into two halves on either side of the tire equator (paragraphs 0109-0110).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Published PCT Application WO 2016/017556 A1 already of record (equivalent to US Patent Application Publication 2017/0246911 A1).
 	See US ‘911 embodiments of Figures 1-2 and 7-8, paragraphs 0001-0097: belt 32 made by helically wound (spirally wound) resin-covered cords (paragraph 0046) clearly depicted as single cord whose windings are bonded together by only the covering resin, auxiliary belt as single layer 14 or two separate layers 52 made from cords 34 or 54 covered with resin (paragraphs 0047-0050, 0078, and 0095), and there is no definition of the recited “base ring” that excludes it from reading on the carcass halves 12A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Published PCT Application WO 2017/200063 A1 (equivalent to US Patent Application Publication 2019/0152260 A1 already of record) and Published PCT Application WO 2017/200064 A1 (equivalent to US Patent Application Publication 2019/0143755 A1 already of record) anticipate or render obvious at least claim 1 but are considered to be no more pertinent to the instant claims than the prior art already applied by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					         /ADRIENNE C. JOHNSTONE/                                                                                             Primary Examiner, Art Unit 1749                                                                                                           July 10, 2022